109 A.2d 140 (1954)
Edward Sylvester ADAMS, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 1548.
Municipal Court of Appeals for the District of Columbia.
Argued October 11, 1954.
Decided November 10, 1954.
John B. Cullen, Washington, D. C., for appellant.
Hubert B. Pair, Asst. Corp. Counsel, Washington, D. C., with whom Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, Harry L. Walker, Richard W. Barton, Asst. Corp. Counsel, Washington, D. C., for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
HOOD, Associate Judge.
The Juvenile Court, sitting without a jury, found appellant to be the father of an illegitimate child and ordered him to make payments for its support. Appellant argues that it was error to find him to be the *141 father of the child. The finding rested primarily on the testimony of the complainant and her testimony was not entirely consistent. On the other hand, there were inconsistencies in appellant's testimony and that of his witnesses. It was for the trial court to decide the truth of the matter, and we cannot rule as a matter of law that it was error to believe complainant and disbelieve appellant.
It is also argued that it was error not to grant a motion for a new trial on the ground of newly discovered evidence. In Potts v. Catterton, D.C.Mun.App., 82 A.2d 133, we held, in accordance with established authority, that one of the requirements of such a motion is that the evidence relied on must not be merely cumulative or impeaching. The evidence here relied on clearly falls within that category.
In his motion for new trial, appellant requested the court to order blood tests of himself, the complainant, and the child. The court has authority, in its discretion, to order such tests,[1] but we see no abuse of discretion in denying appellant's request which was not made until after trial and finding.
Affirmed.
NOTES
[1]  Code 1951, Supp. II, 11-956.